WRIT GRANTED AND MADE PEREMPTORY; REMANDED.
This post-conviction relief applicant’s guilty plea was made pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). In that circumstance, a significant factual basis must be established in order for the plea to be constitutionally valid. North Carolina v. Alford, supra; State v. Powell, 584 So.2d 1252 (La.App.2d Cir.1991); State v. Linear, 600 So.2d 113 (La.App.2d Cir.1992).
In the instant case, in each of the four armed robbery charges to which the defendant pled, the prosecutor simply stated the circumstances alleged in the bill of information and did not indicate what evidence the state had to support any element of any of the offenses. This circumstance fails to establish a significant factual basis for the petitioner’s guilty pleas. The defendant’s guilty pleas are therefore set aside, the convictions and sentences are reversed, and the case is remanded to the trial court for further proceedings.